Citation Nr: 0428879	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-09 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for torn medial meniscus, 
right knee, postoperative (right knee disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970, including combat service in the Republic of 
Vietnam.  His decorations include the Combat Infantryman 
Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the veteran's application to 
reopen a previously denied claim of service connection for a 
right knee disorder.  The veteran perfected a timely appeal 
of this determination to the Board.

In May 2003, the veteran appeared and offered testimony in 
support of his claim before the undersigned Veterans Law 
Judge at a personal hearing on appeal in Waco, Texas.  

In October 2003, the Board reopened the veteran's claim of 
service connection for a right knee disability and remanded 
the matter for further development and adjudication.  Such 
actions having been completed, this matter is again before 
the Board.


FINDINGS OF FACT

The veteran's preexisting right knee disability underwent an 
increase in severity during his military service.


CONCLUSION OF LAW

The veteran's right knee disability preexisted his period of 
military service and was aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002), redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims of service connection for 
a right knee disability and that the requirements of the VCAA 
have in effect been satisfied.

The RO has obtained the veteran's service medical records and 
records of the veteran's post-service private and VA medical 
treatment.  In addition, the veteran has been afforded a VA 
examination in connection with his claim.  The veteran and 
his representative have been provided with a Statement of the 
Case and two Supplemental Statements of the Case, that 
discuss the pertinent evidence and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on his claim.  In 
letters dated in May 2001 and December 2003, the RO notified 
the veteran of the evidence needed to substantiate his claim 
for service connection and offered to assist him in obtaining 
any relevant evidence.  These letters gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  The letters also invited the veteran to 
send in additional evidence that the veteran may have 
obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, and in light of this decision 
granting the veteran's claim, the Board finds that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claim.  There is no 
prejudice to him by appellate consideration at this time 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim, or for further Board development, as required by 
the VCAA, or to give the representative another opportunity 
to present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  No further notice or assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110.  Certain chronic diseases, including 
arthritis, may be presumed to have been incurred in service, 
although not otherwise established as incurred in or 
aggravated by service, if manifested to a degree of 10 
percent within one year from the date separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed the medical and lay 
evidence of record.  Because it is clear that the veteran 
suffers from a right knee disability, specifically status 
post total right knee joint replacement secondary to 
degenerative joint disease and osteoarthritis, the Board will 
focus on the evidence that relates to whether this condition 
was incurred in or aggravated by disease or injury that took 
place during the veteran's military service.  See Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

A veteran who served during a period of war, or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111.  A preexisting injury or disease will be 
considered to have been aggravated by active military service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C.A. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 
U.S.C.A. § 1111.  VAOPCPREC 3-2003, 69 Fed. Reg. 25178 
(2004); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004). 

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition 
was both preexisting and not aggravated by service.  
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent 
that it states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service).  Thus, the 
General Counsel has determined that section 3.304(b) is 
therefore invalid and should not be followed.  Id.  

In this case, when examined at enlistment, the veteran was 
noted to have a right knee condition with the following 
notations as to its then current status:  "no muscle 
atrophy, full range of motion, negative McMurray's sign."  
The Board thus concludes that, as a matter of law, the 
veteran's right knee condition existed prior to service.  
Crowe v. Brown, 7 Vet. App. 238 (1994); VAOPGCPREC 3-2003.  
Accordingly, there is no presumption of soundness at service 
entry with respect to this disability.

As noted above, regulations next provide that when a 
condition is properly found to have been preexisting, either 
because it was noted at entry or because pre-existence was 
demonstrated by clear and unmistakable evidence, the 
presumption of aggravation provides that a preexisting injury 
or disease will be considered aggravated by active service 
where there is an increase in the disability during such 
service, unless there is a specific finding that the increase 
in the disability is due to the natural progress of the 
disease.

Here, the veteran's service medical records, specifically 
treatment records dated December 13, 1969 and a Statement of 
Medical Condition dated December 24, 1969, reflect that the 
veteran injured his right knee in December 1969 and was 
diagnosed with internal derangement of the right knee.  Thus, 
there is evidence that the disability was re-injured and 
therefore increased in severity during service.  

In addition to the service medical records, the veteran's 
claims file also contains the medical opinions of two 
physicians responsible for treating the veteran's right knee 
condition.  One of the physicians, the veteran's VA doctor, 
after reviewing the December 1969 service records concerning 
the "internal derangement" of the right knee and a 
subsequent note that gave a diagnosis of torn meniscus, 
opined that the "patient presents sufficient evidence that 
he had a significant right knee injury on Dec. 13, 1969, and 
it would be reasonable to believe that that would have 
accelerated his preexisting posttraumatic [degenerative joint 
disease].  The fact that he has required a [right total knee 
arthroplasty] is evidence of ongoing disability due to 
that."  The veteran's private physician also examined the 
veteran's December 1969 medical records and concluded that 
the veteran suffered injury to his right knee at that time.  
This physician differed from the veteran's VA doctor only in 
that he was of the opinion that the December 1969 injury 
represented a new injury and diagnosis of internal 
derangement established for the first time.

The Board therefore concludes that, at the very least, there 
was an increase in the veteran's right knee disability during 
service, and there may have been an original onset of injury, 
or re-injury, to this knee.  

Further, the Board finds that there is no evidence in the 
record to suggest that this increase in severity was due to 
the natural progress of a preexisting disease process.  In 
this regard, the Board notes that the veteran was afforded a 
VA examination in connection with his claim in January 2004.  
After examining the veteran and noting the veteran's reported 
medical history, the examiner concluded that the veteran's 
right knee disability pre-existed service, was not aggravated 
by service, and was due to the natural progression of 
meniscus pathology.  As part of this examination, however, 
the examiner was required, pursuant to the Board's October 
2003 decision, to review the veteran's claims file, including 
the service medical records, in conjunction with the 
examination and acknowledge such review in the examination 
report.  There is no indication in the examination report 
dated in January 2004 that the veteran's medical records, and 
specifically the December 1969 treatment records, were 
available or reviewed in connection with the examination or 
the opinions offered by the examiner.  In this regard, the 
Board notes that VA's duty to assist requires a "thorough 
and contemporaneous medical examination" that is sufficient 
to ascertain the current level of disability, and accounts 
for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) 
(Board not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history); 
Owens v. Brown, 7 Vet. App. 429 (1995).  As noted previously, 
there is no indication that the veteran's service medical 
records, or other related documents, were reviewed by the 
examiner, thereby enabling him to form an opinion on an 
independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  As 
such, the Board finds that the January 2004 VA examination is 
inadequate and therefore cannot be relied upon for purposes 
of evaluating the veteran's claim.  See Powell v. West, 13 
Vet. App. 31, 35 (1999) (error for Board to rely on 
inadequate examination).  Without the January 2004 opinion, 
there is no evidence in the record indicating that the 
veteran's in-service treatment for his right knee was the 
natural progression of his preexisting condition.  As such, 
the Board concludes that the veteran's right knee disability 
is presumed to have been aggravated by service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

Based on the foregoing, the Board finds that service 
connection for a right knee disability is warranted. 

ORDER

Service connection for a right knee disability is granted.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



